DETAILED ACTION
In application filed on 10/18/2019, Claims 1-33 are pending. Claims 1-33 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fukasawa et al. (WO2009136445A1)
Regarding Claim 1, Fukasawa teaches a container comprising:
a first panel (See Annotated Fig. 1);
a second panel opposing the first panel (See Annotated Fig. 1);
a first side (See Annotated Fig. 1);
a second side opposing the first side (See Annotated Fig. 1);
a third side (See Annotated Fig. 1);
a fourth side opposing the third side (See Annotated Fig. 1);
wherein each of the sides joins the first panel and the second panel (See Annotated Fig. 1);
a chamber (See Annotated Fig. 1, ref. 4, referred to as container; including hole, Fig. 1, ref. 35) defined by the four sides, the first panel, and the second panel (See Annotated Fig. 1), wherein the chamber (See Annotated Fig. 1, ref. 4, referred to as container; including hole, Fig. 1, ref. 35) is configured to receive a biological specimen (Page 2, referred to as fecal sample);
a port defined in the first side (See Annotated Fig. 1);
a plug inserted into the port (Fig. 1, ref. 6, referred to as sealing part);
an opening defined in the second side (See the Arrangement of annotated Fig. 1); and a closure element (See the Arrangement of annotated Fig. 1) coupled to the opening (See the Arrangement of annotated Fig. 1; as the lines depict), wherein the chamber is leak proof (Page 2, sealing part which closely contacts the part and scraps excess feces and seals the reagent container).

    PNG
    media_image1.png
    1010
    1303
    media_image1.png
    Greyscale

Annotated Fig. 1, Fukasawa

Regarding Claim 2, Fukasawa teaches the container of claim 1, wherein at least one of the first panel or the second panel is transparent (Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…; See Annotated Fig. 1, ref. 4).
Regarding Claim 3, Fukasawa teaches the container of claim 1, wherein both the first panel and the second panel are transparent (Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…; See Annotated Fig. 1).

Regarding Claim 4, Fukasawa teaches the container of claim 1, wherein the closure element (Fig. 1, ref. 7, referred to as nozzle cap) is perforated with at least one hole (See Annotated Fig. 1) that communicates with the opening (See the arrangement of Fig. 1).
Regarding Claim 5, Fukasawa teaches the container of claim 1, wherein the closure element is removably coupled to the opening of the second side (See Annotated Fig. 1 for arrangement).
Regarding Claim 6, Fukasawa teaches the container of claim 1, wherein the container (See Annotated Fig. 1, ref. 4, referred to as container is in the shape of a rectangular cuboid (See the structure of container in Annotated Fig. 1).
Regarding Claim 7, Fukasawa teaches the container of claim 1, wherein the second side (See Annotated Fig. 1) includes a ridge (Fig. 1, ref. 41, referred to as concave section) aligned along the periphery of the opening (See Annotated Fig. 1), and the closure element is a cap (See Annotated Fig. 1) removably coupled to the ridge (See Annotated Fig. 1; the closure element fits on the opening). 
Regarding Claim 8, Fukasawa teaches the container of claim 1, wherein the port is circular (See Annotated Fig. 1) and the opening is rectangular (See Annotated Fig. 1). 
Regarding Claim 9, Fukasawa teaches the container of claim 1, wherein a medium (Page 4, referred to as a solution) resides within the chamber (Page 4, …solution of the reagent container). 

Regarding Claim 10, Fukasawa teaches the container of claim 1, wherein the chamber includes rounded corner walls (See Annotated Fig. 1).
Regarding Claim 11, Fukasawa teaches the container of claim 1, wherein the chamber has a curvilinear peripheral wall (See Annotated Fig. 1; the walls have straight and rounded portions).
Regarding Claim 12, Fukasawa teaches a container in the shape of a rectangular cuboid comprising:
a transparent first panel; (See Annotated Fig. 1; Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…).
a transparent second panel opposing the first panel (See Annotated Fig. 1 for the structural arrangement; Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…).;
a first side (See Annotated Fig. 1);
a second side opposing the first side (See Annotated Fig. 1);
a third side (See Annotated Fig. 1);
a fourth side opposing the third side (See Annotated Fig. 1);
wherein each of the sides joins the first panel and the second panel (See Annotated Fig. 1);
a chamber (See Annotated Fig. 1, ref. 4, referred to as container; including hole, Fig. 1, ref. 35) defined by the four sides, the first panel, and the second panel (See Annotated Fig. 1), wherein the chamber (See Annotated Fig. 1, ref. 4, referred to as container; including hole, Fig. 1, ref. 35) is configured to receive a biological specimen (Page 2, referred to as fecal sample);
a port defined in the first side (See Annotated Fig. 1);
an opening defined in the second side (See the arrangement of annotated Fig. 1); and
a closure element (See the Arrangement of annotated Fig. 1) coupled to the opening (See the Arrangement of annotated Fig. 1), wherein the closure element (See the Arrangement of annotated Fig. 1) is perforated with at least one hole (See Annotated Fig. 1) that communicates with the opening (See the arrangement of Fig. 1) in the second side (See Annotated Fig. 1).
Regarding Claim 13, Fukasawa teaches the container of claim 1, wherein the second side (See Annotated Fig. 1) includes a ridge (Fig. 1, ref. 41, referred to as concave section) aligned along the periphery of the opening (See Annotated Fig. 1), and the closure element is a cap (See Annotated Fig. 1) removably coupled to the ridge (See Annotated Fig. 1; the closure element fits on the opening). 
Regarding Claim 14, Fukasawa teaches the container of claim 12, wherein the port is circular (See Annotated Fig. 1) and the opening is rectangular (See Annotated Fig. 1). 
Regarding Claim 15, Fukasawa teaches the container of claim 12, wherein a medium (Page 4, referred to as a solution) resides within the chamber (Page 4, …solution of the reagent container). 
Regarding Claim 16, Fukasawa teaches the container of claim 12, wherein the chamber includes rounded corner walls (See Annotated Fig. 1).

Regarding Claim 17, Fukasawa teaches the container of claim 12, wherein the chamber has a curvilinear peripheral wall (See Annotated Fig. 1; the walls have straight and rounded portions).
Regarding Claim 18, Fukasawa teaches a container comprising:
six sides (See Annotated Fig. 1), wherein at least one of the sides is optically transparent (See Annotated Fig. 1; Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…) and/or at least one of the sides is removable (this limitation is optional);
an internal chamber defined by a peripheral side wall and two opposing planar surfaces (See the arrangement of fig. 1; the chamber has two opposing plane surfaces);
and
at least one opening in at least one of the six sides (See Annotated Fig.1), wherein the opening communicates from exterior of the container into the chamber (See Annotated Fig.1) and wherein the opening is configured to introduce a biological specimen into the chamber (See Annotated Fig.1, as arranged is capable carrying out function).
Regarding Claim 19, Fukasawa teaches the container of claim 18, wherein the peripheral side wall of the chamber is curvilinear (See the structural arrangement of Annotated Fig.1; See Fig. 7B).
Regarding Claim 20, Fukasawa teaches the container of claim 18, wherein the peripheral side wall of the chamber has a rounded rectangle shape (See the structural arrangement of Annotated Fig.1; See Fig. 7B).

Regarding Claim 21, Fukasawa teaches the container of claim 18, wherein the peripheral side wall of the chamber includes rounded corner walls (See the structural arrangement of Annotated Fig.1; See Fig. 7B).
Regarding Claim 22, Fukasawa teaches the container of claim 18, wherein a medium (Page 4, referred to as a solution) resides within the chamber (Page 4, …solution of the reagent container). 
Regarding Claim 23, Fukasawa teaches the container of claim 18, wherein there is a first opening in a first side and a second opening in a second side, and wherein the first side opposes the second side (See the arrangement of Annotated Fig. 1).
Regarding Claim 24, Fukasawa teaches a container comprising:
a first panel (See Annotated Fig. 1);
a second panel opposing the first panel (See Annotated Fig. 1);
a first side (See Annotated Fig. 1);
a second side opposing the first side (See Annotated Fig. 1);
a third side (See Annotated Fig. 1);
a fourth side opposing the third side (See Annotated Fig. 1);
wherein each of the sides joins the first panel and the second panel (See Annotated Fig. 1);
an internal chamber defined by a peripheral side wall and two opposing planar surfaces (See the arrangement of fig. 1; the chamber has two opposing plane surfaces),
wherein the peripheral side wall of the chamber is curvilinear (See the structural arrangement of Annotated Fig.1; See Fig. 7B); and
at least one opening in at least one of the first panel, the second panel, the first side, the second side, the third side or the fourth side (See Annotated Fig.1), wherein the opening communicates from exterior of the container into the chamber (See Annotated Fig.1) and wherein the opening is configured to introduce a biological specimen into the chamber (See Annotated Fig.1, as arranged is capable carrying out function).
Regarding Claim 25, Fukasawa teaches the container of claim 24, wherein the peripheral side wall of the chamber has a rounded rectangle shape (See the structural arrangement of Annotated Fig.1; See Fig. 7B).
Regarding Claim 26, Fukasawa teaches the container of claim 24, wherein the peripheral side wall of the chamber includes rounded corner walls (See the structural arrangement of Annotated Fig.1; See Fig. 7B).
Regarding Claim 27, Fukasawa teaches the container of claim 24, wherein the chamber is disc-shaped (See Fig 4B, chamber has a circular shape)
Regarding Claim 28, Fukasawa teaches the container of claim 24, wherein a medium (Page 4, referred to as a solution) resides within the chamber (Page 4, …solution of the reagent container). 
Regarding Claim 29, Fukasawa teaches a container comprising:
a transparent elongated first panel (See Annotated Fig. 1) having an exterior surface and an interior surface (Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…; See Annotated Fig. 1, ref. 4);
a transparent elongated second panel opposing the first panel (See Annotated Fig. 1), wherein the second panel has an exterior surface and an interior surface (Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…; See Annotated Fig. 1, ref. 4);
a transparent elongated third panel (See Annotated Fig. 1) having an exterior surface and an interior surface (Page 7, material of the reagent container 4 is not particularly limited, but a transparent or translucent material…; See Annotated Fig. 1, ref. 4);
a transparent elongated fourth panel opposing the third panel (See Annotated Fig. 1), wherein the second panel has an exterior surface and an interior surface (See Annotated Fig. 1);
a first end having an exterior surf ace and an interior surface;
a second end opposing the first end, the second end having an exterior surface and an interior surface (See Annotated Fig. 1), wherein at least one of the first end and the second end is removable (See Annotated Fig.1; the embodiment of the closure element and the second end is removable);
a housing (Fig. 1, ref. 8, referred to as label) coupled to the first panel, the second panel, the third panel, the fourth panel, the first end, and the second end (Label is coupled to the embodiment of the container); and
an internal chamber (See Annotated Fig. 1, ref. 4, referred to as container; including hole, Fig. 1, ref. 35) bounded the interior surface of the first panel (See structural arrangement of Annotated Fig. 1), the interior surface of the second panel, the interior surf ace of the third panel, the interior surface of the fourth panel (See structural arrangement of Annotated Fig. 1), the interior surface of the first end, and the interior surface of the second end (See structural arrangement of Annotated Fig. 1).
Regarding Claim 30, Fukasawa teaches the container of claim 29, wherein a medium (Page 4, referred to as a solution) resides within the chamber (Page 4, …solution of the reagent container). 
Regarding Claim 31, Fukasawa teaches a method for collecting and storing a biological specimen, comprising obtaining a biological specimen from a subject (See Page 4, …suitable for holding by a human) and placing the biological specimen in the chamber of a container of claim 1 (Page 8, See Claim 1; See summary of invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Fukasawa et al. (WO2009136445A1) in view of Morozov (WO2013142393A1)
Regarding Claim 32, Fukasawa teaches a method for collecting and storing a tissue sample, comprising; the chamber of a container of claim 1 via the closure element (See annotated Fig. 1; Page 8, See Claim 1; See summary of invention).
Fukasawa does not teach method for collecting and storing a tissue sample, comprising obtaining a tissue sample from a subject via biopsy needle and inserting the tissue sample-loaded biopsy needle. 
Morosov, directed towards the method comprising the steps of collecting a core biopsy specimen from a patient using a live tumor specimen collection and maintenance device, transferring the sample from the needle into the channel, and initiating flow of medium around the tumor specimen, whereby the tumor specimen is preserved alive ex vivo (Para 0016) teaches that the tumor tissue is collected by performing a core needle biopsy.In another aspect, the live tumor specimen maintenance device further comprises a core biopsy needle and a means of delivering the core biopsy specimen from the needle into the channel, together forming a live tumor specimen collection and maintenance device (Para 0014-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fukusawa and Morozov to allow for the collection and and storing a tissue sample, comprising obtaining a tissue sample from a subject via biopsy needle and inserting the tissue sample-loaded biopsy needle into the chamber as taught by Morosov, allowing for the collection of  a core biopsy specimen from a patient using a live tumor specimen collection and maintenance device, transferring the sample from the needle into the channel, and initiating flow of medium around the tumor specimen, whereby the tumor specimen is preserved alive ex vivo (Para 0016). Doing so facilitates that ex vivo preservation and analysis of tumor tissue biopsy sample from patients. 
 Regarding Claim 33, Fukasawa does not teach the method of claim 32, wherein the tissue sample is maintained in a sterile environment within the chamber for at least 12 hours such that tissue cell viability and morphology is maintained.
Morosov, directed towards the method comprising the steps of collecting a core biopsy specimen from a patient using a live tumor specimen collection and maintenance device, transferring the sample from the needle into the channel, and initiating flow of medium around the tumor specimen, whereby the tumor specimen is preserved alive ex vivo (Para 0016) teaches a method for using the live tumor maintenance device includes, generally: obtaining a tumor specimen; placing the specimen into the tumor holding channel of the device; and initiating the flow of supporting medium to provide a continuous source of fresh medium to the tumor specimen, thus maintaining it alive ex vivo (Para 0052), where the maintenance period lasts hours , days or weeks (Para 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fukusawa and Morozov to allow for the tissue sample is maintained in a sterile environment within the chamber for at least 12 hours such that tissue cell viability and morphology is maintained, to allow for the collection and storing a tissue sample, comprising obtaining a tissue sample from a subject via biopsy needle and inserting the tissue sample-loaded biopsy needle into the chamber as taught by Morosov, allowing for using the live tumor maintenance device which includes, generally: obtaining a tumor specimen; placing the specimen into the tumor holding channel of the device; and initiating the flow of supporting medium to provide a continuous source of fresh medium to the tumor specimen, thus maintaining it alive ex vivo (Para 0052), where the maintenance period lasts hours , days or weeks (Para 0053). Doing so allows for sample preservation for instant or future specimen analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797